Exhibit Noble Innovations, Inc. Exhibits at ISH-North America Trade Show Monday September 8, 6:00 am ET PHOENIX(BUSINESS WIRE)Noble Innovations, Inc. (OTCBB: NOBV) announced today that the company is displaying its innovative new line of Viridian® Truly Tankless™ electric water heaters at the ISH-North America trade show in Atlanta, Georgia, October 1–3, 2008. The three-day trade show, which takes place at the Georgia World Congress Center, is the leading event of its type for the Kitchen & Bath, Plumbing, Heating and Air Conditioning trades. More than 10,000 building industry professionals from 32 countries are registered to see the leading-edge new products of over 400 residential and commercial product manufacturers from 17 countries. According to James Cole, President and CEO of Noble Innovations, “ISH-North America provides a unique opportunity for Noble Innovations to display its new line of whole-house, electric tankless water heaters in that the show is sponsored by most of the national trade associations that will be carrying Viridian products.” ISH-North America is sponsored by the American Supply Association (ASA), the Plumbing & Heating Cooling Contractors Association/National (PHCC), the Canadian Institute for Plumbing and Heating (CIPH), the International Association for Plumbing & Mechanical Officials (IAPMO), and the Radiant Panel Association (RPA). Noble Innovations’ display is located on the main aisle of the trade show. Cole added, “Our new Viridian brand whole-house, electric tankless water heaters have already proven to be of tremendous interest to many members in each of the associations. In the past few months, we have received hundreds of inquiries for product specs, pricing and availability.” According to Fred Huggins, Vice President of Sales and Marketing for Noble Innovations, “Tankless water heaters are proving to be one of the more sought-after ‘green’ products by architects, builders and home owners pursuing a LEED for Homes or NAHB National Green Building Program home certification.” Huggins added, “Although larger custom-built homes dominated the first of the certified homes, increasingly, builders are seeking certifications for smaller, energy-efficient ‘trophy homes.’ This greatly increases the market opportunities for Viridian electric tankless water heaters.” In addition to the many networking opportunities provided with the various associations, the show will provide Noble with significant exposure with many regional and national building industry publications. About Noble Innovations, Inc. Noble Innovations was founded to research, develop, manufacture, market and sell products using various technologies generally classified as “green-conscious.” Noble Innovations intends to supply products that deliver increased functionality and energy efficiency to consumers. The company’s first product is the new Viridian® high-quality, whole house, electric tankless water heater. The company has several fully functioning prototypes in testing and is preparing for its first production. For more information, see www.ViridianTankless.com. About ISH-North America The ISH-North America trade show is managed by Messe Frankfurt, a leading worldwide provider of tradeshow, exhibition and conference services. Messe Frankfurt manages hundreds of shows in many industries annually. In addition to ISH-North America, Messe Frankfurt has scheduled similar Kitchen/Bath, Plumbing, Heating and Air Conditioning trade shows in Frankfurt, Germany, and Dubai in About American Supply Association (ASA) The American Supply Association is a non-profit national organization serving the Plumbing, Heating, Cooling, and Piping (PHCP) and Industrial PVF industries.
